      Case 1:15-cv-00414-NONE-SAB Document 110 Filed 05/26/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   LARRY DONNELL KING, SR.,                          )   Case No.: 1:15-cv-00414-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING PARTIES’ REQUEST TO
13            v.                                           EXTEND THE DISPOSITIVE MOTION
                                                       )   DEADLINE
14                                                     )
     M.D. BITER, et al.,
                                                       )   [ECF No. 103]
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Larry Donnell King, Sr. is appearing in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Pursuant to the parties stipulation, and good cause having been presented, it is HEREBY

20   ORDERED that the dispositive motion deadline is extended to July 31, 2020.

21
22   IT IS SO ORDERED.

23   Dated:        May 26, 2020
24                                                         UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           1
